Per Curiam.

It does not appear, by any thing on the record',
that the bond declared on is, in a legal sense, a probate bond ; so that a want of jurisdiction in the Circuit Court of Common Pleas does not appear in the proceedings.
But it appearing in the declaration that the bond was given to Samuel Holten, Esq., judge of probate, &c., and to his successors m office, and the action being brought in the name of the present judge, as his successor, if it is not a probate bond, the action was not rightly brought; because the present plaintiff would, in such case, have no legal interest in the bond. The action must there fore be dismissed.